Citation Nr: 0011498	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO denied service connection for a 
psychotic disorder, right knee condition and a right hip 
condition.  Entitlement to nonservice-connected pension was 
granted.

This case was previously before the Board in January 2000.  
The Board remanded the issues of entitlement to service 
connection for a psychiatric disorder, a right knee disorder 
and a right hip disorder for further development.  
Specifically the RO was requested to include the veteran's 
vocational rehabilitation folder in the veteran's claims 
folder.  However, it is indicated in the file that no 
separate vocational rehabilitation folder exists.  
Apparently, the veteran applied for Chapter 31 benefits but 
was disallowed due to not having a service-connected 
disability and accordingly no separate folder was created.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The evidence shows that the veteran's preexisting 
psychiatric disorder chronically worsened therein.

2.  The claims of entitlement to service connection for right 
knee and right hip disorders are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  A preexisting psychiatric disorder was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(b), 3.306 (1999).

2.  The claims of entitlement to service connection for right 
knee and right hip disorders are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Only a portion of the veteran's service medical records have 
been made available for review.  Her entrance examination and 
any records prior to June 1992 have not been made available 
and therefore are not a part of the record.

Psychiatric disorder

The available service medical records show that the veteran 
was hospitalized from June 19, 1992 to July 9, 1992 with 
paranoid ideation of a persecutory nature involving her 
parents.  The veteran described having such mental condition 
for at least 4 years prior to admission into the hospital.  
She was diagnosed with chronic paranoid delusional disorder 
with onset approximately 4 years prior to hospitalization.  
It was further noted that the veteran's psychiatric disorder 
did not occur in the line of duty, it existed prior to 
service and was not aggravated by service.  


As a result of her psychiatric evaluation, the veteran was 
referred to a medical board.  Upon examination for the 
purpose of the medical board, it was found that the veteran 
had chronic paranoid delusional disorder with an onset 
approximately four years prior to enlistment.  Further 
findings showed that her psychiatric disorder did not occur 
in the line of duty, existed prior to service and was not 
aggravated by service.  The medical board recommended that 
the veteran be given an entry-level discharge based on a pre-
existing disqualifying psychiatric disorder.

In September 1994 the veteran was examined for the purpose of 
admission into the reserves.  She reported that she was 
released from the Army due to a personality disorder.  She 
was diagnosed with personality disorder and referred to 
mental health for evaluation.

In June 1996 the veteran was seen in the emergency department 
of Flagstaff Medical Center.  On examination it was noted 
that she was agitated and had pressured speech.  She was very 
paranoid and delusional.  The diagnosis was paranoid and 
delusional thinking with mania.

The veteran underwent a VA mental disorders examination in 
August 1996.  During the examination, she reported being 
hospitalized in 1982 [sic.] for "imagining things."  Her 
Axis I diagnosis was psychotic disorder, not otherwise 
specified.  Her Axis IV diagnosis was psychosocial problems, 
such as inadequate social support group, unemployment and 
inadequate housing.  She was assessed with a Global 
Assessment of Functioning (GAF) of 35.

In August 1996 the veteran filed a claim for service 
connection for a paranoid personality disorder.  In a 
November 1996 statement, she stated that other soldiers and a 
drill sergeant harassed her and caused her paranoia.  In 
February 1997 the RO denied her claim for service connection 
for a psychotic disorder, not otherwise specified (claimed as 
paranoid personality disorder).

A July 1997 progress note shows the veteran was diagnosed 
with delusional disorder.  It was noted that she did not want 
to take any anti-psychotic medications.  A progress note 
dated in August 1998 shows a diagnosis of paranoid 
schizophrenia by history.

The veteran's mother submitted a written statement dated in 
April 1998.  She stated that she spoke often with the veteran 
who was upset the majority of the time due to other soldiers 
insulting, belittling and performing practical jokes on her.  
She indicated that the veteran began to speak of fearing for 
her life at the time she was suffering from physical problems 
in basic training.  The mother spoke with the veteran's 
doctor who had diagnosed the veteran as paranoid 
schizophrenic.  The mother wrote that it was her opinion that 
the veteran had entered the military with post-traumatic 
stress disorder and her injuries and experiences set her 
back.

At her personal hearing in April 1998 the veteran indicated 
that she was diagnosed with a psychotic disorder while in the 
service.  She described a paranoid situation where she felt 
everyone was against her.  The veteran claimed she was afraid 
the others would kill her.  She stated that she believed she 
had problems for a long time including problems with her 
family.  Hearing Transcript (Tr.), p. 7.  She claimed she was 
okay at the time she entered the service and that she had 
resolved her prior problems.  She stated that she was at the 
end of her rope when entering the service as she had tried 
everything.  She had been divorced and lost her children.  
She did not have great experiences in her life.  She stated 
that she saw a doctor prior to entering service and had been 
allowed to enter the service.  Tr.,  p. 8.  She testified 
that she believed that her psychiatric condition was 
aggravated by her service.  She indicated that she may have 
had a condition of paranoia dating back to the 5th grade.  
Tr., p. 9.  The veteran stated that following her service 
discharge, she first saw a doctor for treatment in 1996.  
Tr., p. 18.

Right Knee Disorder

The veteran contends that she injured her right knee while in 
service in May 1992.  

Available service medical records do not show any actual 
treatment for the right knee.  The medical board report of 
medical history in June 1992 indicated the veteran had 
swollen or painful joints and cramps in the legs.  It was 
further indicated that she did not have "trick" or locked 
knee or bone, joint or other deformity.  Clinical evaluation 
for medical board purposes revealed a normal musculoskeletal 
system.  There were no abnormalities of the right knee noted.  

In September 1994 the veteran was examined for the purpose of 
admission into the reserves.  On musculoskeletal examination 
range of motion of the joints was well within normal limits 
and there was no swelling.  She denied any joint pain or 
swelling.

The veteran underwent a VA general medical examination in 
August 1996.  During the examination, she reported that she 
fell in-service and injured her right knee.  She stated that 
since the injury she has had pain and dysfunction with the 
right knee because she feels she is incapable of prolonged 
standing and walking.  She stated that the knee does not lock 
nor give way, but when she is in one position a long period, 
the knee becomes painful, especially beneath the right 
patella.  The diagnoses were patella thermal syndrome and 
infrapatellar bursitis of the right knee.  X-rays revealed 
that the tibia, fibula, patella, and demonstrated femur were 
grossly unremarkable without evident fracture or destructive 
lesion.  The soft tissues were unremarkable.  There were no 
osseous abnormalities.  

In February 1997 the RO denied service connection for a right 
knee condition.
In an August 1997 statement the veteran stated that while in 
basic training she injured her leg in a race.  On an undated 
in-service medical record, it was noted that a profile of the 
veteran was necessary due to a pulled muscle while doing wind 
sprints.  She also stated that she was in serious pain and 
was put on crutches.  She also stated that while marching up 
some steps, she tripped and fell on cement on her knee. 

In an April 1998 statement, the veteran's mother stated that 
he incurred a knee injury when she tripped on cement while 
marching up steps.  She stated that she talked with the 
veteran over the telephone during that time.

At her personal hearing in April 1998 the veteran testified 
that after leaving the service, she was looking for work and 
did not seek medical treatment for her knee.  Tr., p. 5.  She 
stated that she limps.  She stated that her doctor had not 
informed her of the cause of her problem.  Tr., p. 6.  It was 
noted that she was using a cane due to a right ankle injury.

Right Hip Disorder

The veteran contends that she sustained a right hip fracture 
in March 1992.  Medical records of June 1992 show that she 
complained of right leg discomfort and pain.  Her diagnosis 
in pertinent part was right groin sprain.  The hip was not 
mentioned.  

The medical board report of medical history in June 1992 
indicates the veteran had swollen or painful joints and 
cramps in the legs.  It was indicated that she did not have 
joint or other deformity.  Clinical evaluation for medical 
board purposes revealed a normal musculoskeletal system.  
There were no abnormalities of the right hip noted.  

In service medical records of August 1992 reported that the 
veteran complained of right hip pain for two weeks prior.  
She reported that during training she lifted a person with 
assistance and found it difficult to walk afterwards.  She 
further reported that she injured her hip in basic training 
while running sprints.  She indicated that she was not in 
pain at the time of the examination.

On an undated in-service medical record, it was noted that a 
profile of the veteran was necessary due to a pulled muscle 
while doing wind sprints.  The report indicated that she had 
difficulty with lifting.

In September 1994 the veteran was examined for the purpose of 
admission into the reserves.  On musculoskeletal examination 
range of motion of the joints was well within normal limits 
and there was no swelling.  She denied any joint pain or 
swelling.

The veteran underwent a VA general medical examination in 
August 1996.  During the examination she reported that she 
fell in-service and injured her right hip.  She reported that 
she was given crutches because she could not bear weight with 
the right leg but she did not undergo surgery nor was the leg 
cast immobilized.  On examination, there was full range of 
extension of the right hip.  While seated there was full 
range of motion of the right hip for internal and external 
rotation, abduction, adduction and flexion.  There was no 
anterior hip tenderness.  The diagnosis was history of right 
hip fracture.  X-rays revealed that the femur was grossly 
unremarkable without evident fracture or destructive lesion.  
There was a bone island in the medial femoral condyle and a 
bone island in the proximal fibula.  The acetabular joint 
space and hip area appeared unremarkable.  The soft tissues 
were unremarkable.  There were no osseous abnormalities.

In February 1997 the RO denied service connection for a right 
hip condition on the basis that the claim was not well 
grounded.

In an August 1997 statement the veteran stated that in 1984 
while she was pregnant she fell down a staircase and landed 
on her tail bone and that the same spot was re-injured in 
service and has continued to hurt.

In an April 1998 statement the veteran's mother stated she 
was in some physical pain during service, due to an 
aggravated injury to her tailbone.  She stated that the 
veteran was on crutches for about a month and taking pain 
medications.

At her personal hearing in April 1998 the veteran testified 
that she hurt her hip during basic training when she was 
running a race.  Tr., pp. 2-4.  She further stated that she 
had been provided medication and she was hardly able to walk.  
She was also given crutches and used them as needed.  Tr., 
pp. 3-4.  


She stated that she believed that she hurt her hip prior to 
service.  She indicated that the pain was below the buttock 
area.   She stated that she injured her tailbone area before 
service.  Tr., pp. 3-4.  She testified that she had not 
sought treatment for her right hip problem following service 
because she did not know she was eligible.  Tr., p. 5.


Criteria

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit, supra at 93 (citing Murphy, at 
81).  The claimant does not meet this burden by merely 
presenting her lay opinion because she is not a medical 
health professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak, supra at 611, a claim based only on the veteran's lay 
opinion is not well grounded.

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 
3.159(a) (1999).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110, (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  


Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.

They should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  38 
C.F.R. § 3.304(b)(1).

A history conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In order to establish aggravation of a preexisting injury or 
disease, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which are to be considered to determine whether 
the increase is due to the natural progress of the condition.




Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, "Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  Id.

Furthermore, 38 C.F.R. § 3.306(b) provides that, as to 
veterans of (wartime) service, "[c]lear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation" during service.  It is the 
Secretary's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

In short, a proper application of 38 U.S.C. § 1153 and 38 
C.F.R. § 3.306 (a), (b) places an onerous burden on the 
government to rebut the presumption of service connection and 
in the case of aggravation of a preexisting condition, the 
government must point to a specific finding that the increase 
in disability was due to the natural progress of the disease.  
See Akins, supra.

The Court has held that evidence of "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service', unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

It is not necessary that a specific link be shown between 
inservice activity and the deterioration of the preservice 
disability in order to prevail.  It is enough that the 
aggravation occurred in service.  See Browder v. Derwinski, 1 
Vet. App. 204 (1991).

Notwithstanding the foregoing, service connection may be 
granted for disease, which is diagnosed after discharge from 
military service, when all the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  See Brown v. Brown, 5 Vet. App. 413 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

As a preliminary matter, the Board notes that VA has been 
unable to obtain a portion of the veteran's service medical 
records, which are presumed lost.

Since VA has been unable to obtain a portion of the veteran's 
service medical records, it has a heightened duty to explain 
its findings and conclusions, and to consider carefully the 
benefit-of the-doubt rule.  Pruitt v. Derwinski, 2Vet. 
App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The evidence of record reflects that the RO pursued 
service medical records pertaining to the veteran through the 
National Archive and Records Service (NARS) in August, 
October and December 1996.  The Board is satisfied, that the 
RO has attempted to locate pertinent evidence regarding the 
veteran's military service.  The analysis set forth below, 
therefore, was undertaken pursuant to the duties and 
obligations set forth in Pruitt, Id. and O'Hare, Id.

Psychiatric disorder

At the outset, the Board finds that the veteran's claim for 
service connection for a psychiatric disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the claim is not inherently implausible.  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991).

The threshold questions to be answered in this instance, is 
whether the record contains clear and unmistakable evidence 
that the veteran's psychiatric disorder existed prior to 
service and if so, was it aggravated by service.

The evidence shows that the veteran served during wartime.  
There are no available medical records of her mental status 
prior to service or at entry into the service.  

After a thorough review of the claims file, the Board finds 
that the record contains clear and unmistakable evidence, 
which demonstrates that the veteran's psychiatric disorder, 
existed prior to service.  Service medical records show that 
the veteran was hospitalized for approximately 20 days for a 
psychiatric disorder.  While hospitalized she reported having 
a pre-existing psychiatric disorder.  Such a declaration by 
the veteran is an adequate basis upon which to conclude that 
her psychiatric disorder pre-existed service.  In Doran v. 
Brown, 6 Vet. App. 283,286 (1994) the Court held that as a 
matter of law, the presumption of soundness at entry was 
rebutted by clear and unmistakable evidence consisting of the 
veteran's own admission of a preservice history of 
psychiatric problems during clinical evaluations.  

Moreover, findings by the medical board that the veteran's 
psychiatric disorder had not been incurred in the line of 
duty but rather had existed prior to service is supported by 
clinical evidence.  In Miller v. West, 11 Vet. App. 345 
(1998) the Court held that the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness under 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b) where service medical reports are not 
supported by any contemporaneous clinical evidence or 
recorded history in the record.  In this case the medical 
board's findings were predicated on the record of the 
veteran's hospitalization and clinical evaluation conducted 
for medical board purposes in June 1992.  Thus, the Board 
notes that the evidence of record supports the conclusion 
that the veteran's psychiatric disorder existed prior to 
service.

To establish service connection in this case, the facts, as 
shown by the evidence, must demonstrate that the veteran's 
psychiatric disorder was aggravated coincident with service 
in the military.  See 38 U.S.C.A. § 1110.  The regulations 
provide that if the preservice disability underwent an 
increase in severity during war service, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation.  See 38 C.F.R. § 3.306(b); See also Browder v. 
Derwinski,  1 Vet. App. 204, 207 (1991).  

The evidence shows that the veteran's psychiatric disorder 
was aggravated during her period of service.  As noted 
earlier, there are no available service medical records of 
the veteran's mental status at entry into service.  The 
veteran noted, however, that she saw a doctor at the time of 
enlistment in service and she had been allowed to enter.  She 
asserts that she had family problems prior to entering the 
service, but by the time she entered she had resolved her 
prior problems.  

As noted, once an injury or disease is shown to have pre-
existed service, it will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  However, where the disability underwent no increase 
in severity on the basis of all of the evidence of record, 
aggravation may not be conceded. Id.

The veteran contends that her pre-existing psychiatric 
disorder was aggravated by military service.  She stated that 
other soldiers and a drill sergeant harassed her and caused 
her paranoia.  Her mother stated that when she spoke with the 
veteran, she (the veteran) was upset the majority of the time 
due to the insults and practical jokes she experienced from 
fellow soldiers.  The veteran's mother further stated that in 
her opinion the veteran entered the military with PTSD and 
her injuries and experiences set her back.  

The Board observes that such statements are by laypersons who 
are ostensibly untrained in medicine.  While a lay person may 
certainly provide an eyewitness account of visible symptoms, 
the capability of the witness to offer such evidence is 
different from the capability to offer evidence which 
requires medical knowledge, such as whether a pre-service 
psychiatric disability has undergone an increase in severity 
during service.  See Doran, supra at 288.  However the Board 
finds such statements probative of the issue of aggravation 
since the record shows that the veteran was hospitalized for 
20 days with chronic paranoid delusional disorder during 
service.  

Case law provides that it is not necessary to show a specific 
link between an inservice activity and the deterioration of a 
preservice disability in order to prevail.  It is enough if 
the aggravation occurred in service.  See Browder, supra at 
206.  Also, the record clearly shows that despite the finding 
of the medical board to the contrary, the veteran required a 
comparatively lengthy hospitalization and was discharged on 
the basis of a psychiatric disability which no longer 
permitted to her to remain on active duty.  

Based upon the foregoing, the record does not contain the 
clear and unmistakable evidence required to rebut the 
presumption of aggravation where, as here, the veteran's 
psychiatric disorder underwent an increase in severity during 
service.  Therefore, entitlement to service connection for a 
psychiatric disorder is granted.

Right Knee Disorder

As stated earlier, Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that her claim is well grounded; that is, 
that her claim is plausible.  Grivois, supra; Grottveit, 
supra.  Because the veteran has failed to meet this burden, 
the Board finds that her claim of entitlement to service 
connection for a right knee disorder must be denied as not 
well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim; that is, a claim which 
is plausible.  If she has not presented a well-grounded 
claim, her appeal must fail, and there is no duty to assist 
her further in the development of her claim as any such 
additional development would be futile.  Murphy, supra.


In this case, competent medical evidence fails to establish 
that the veteran had a right knee injury during service.  
Available service medical records do not show any 
abnormalities of the right knee.

Post-service VA examination in August 1996 showed the veteran 
had a right knee disorder.  However, the veteran has 
submitted no competent medical evidence that establishes a 
link between her claimed current right knee disorder and 
service.  See Caluza, supra.  Since there is no medical nexus 
between the claimed right knee disorder and service by 
competent medical authority the veteran's claim for 
entitlement to a right knee disorder is not well grounded.

In addition, the only evidence which the veteran has 
submitted which supports a finding of a nexus for her claimed 
pathology to service is her own assertion and that of her 
mother.  A lay person, however, cannot provide evidence of 
such a nexus, inasmuch as "lay persons are not competent to 
offer medical opinions."  Grottveit, supra; see also Meyer v. 
Brown, 9 Vet. App. 425 (1996); Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc); Grivois, supra; Espiritu, supra.  

Moreover, the veteran has failed to provide evidence of 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  See 
Savage, supra.  There is no treatment for symptoms of a right 
knee disorder shown in post service treatment records.  Her 
statements and testimony, in and of themselves, are 
insufficient to relate her claimed current symptomatology to 
her prior symptoms, or to her period of service, or any 
applicable presumptive period.  See Savage, supra.  Based 
upon a full review of the pertinent evidence of record, the 
Board is compelled to conclude that the veteran's claim of 
entitlement to service connection for a right knee disorder 
is not well grounded, and must therefore be denied.

With regard to the veteran's claim of entitlement to service 
connection for a right knee disorder, it is noted that the RO 
did not specifically deny the veteran's claim on the basis of 
it not being well grounded.  



When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
she has been given adequate notice to respond and, if not, 
whether she has been prejudiced thereby.  

In light of the veteran's failure to meet the initial burden 
of the adjudication process for her claim involving a right 
knee disorder, the Board concludes that she has not been 
prejudiced by the decision herein.  This is because in 
assuming that the claim was well grounded, the RO accorded 
her greater consideration than her claim in fact warranted 
under the circumstances.  See Meyer, supra at 432; Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Right Hip Disorder

One of the essential requirements in establishing a well-
grounded claim for service connection is that there is 
evidence of a current disability.  See Caluza, supra; See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) and 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, there is no competent medical evidence that the veteran 
currently has a right hip disorder.  On the most recent VA 
examination, the right hip was unremarkable with full range 
of motion.  The diagnosis was history of right hip fracture.  
Although there is a record of treatment in service for right 
hip pain, there apparently is no permanent residual or 
chronic disability of the right hip as evidenced by post 
service medical records.  In the absence of a medical 
diagnosis of a current disability the veteran's claim of 
entitlement to service connection for a right hip disorder is 
not well grounded.



The veteran and her mother contend that the claimed right hip 
disorder is due to an alleged injury to the veteran's tail 
bone prior to service which was aggravated during service.  
However, there is no competent medical evidence of record 
that establishes a relationship between the alleged pre-
service injury and the claimed right hip disorder; therefore, 
the veteran's bare assertions and those of her mother, that 
the claimed disorder was aggravated during service do not 
constitute competent medical evidence in order to well-ground 
the veteran's claim.  38 U.S.C.A. § 5107(a) (West 1991).

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The assertions of a lay party on matters of medical causation 
of a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993)..

Moreover, another essential requirement in establishing a 
well-grounded claim for service connection is that there is 
competent medical evidence of a nexus, or link, between the 
in-service injury and a current disability.  In the case at 
hand, there is no link between the veteran's claimed right 
hip disorder and service by competent medical authority.  

The only evidence of a possible link between the claimed 
right hip condition and service is that of the veteran and 
her mother.  As noted above, such lay statements are 
insufficient to make a claim well grounded.  See Espiritu and 
Moray, both supra.  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) (West 1991) as the 
lay evidence submitted does not cross the threshold of mere 
allegation.  Thus, the claim is not well grounded, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).



In addition, the veteran has failed to provide evidence of 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  See 
Savage, supra at 488.  There is no treatment for symptoms of 
a right hip disorder shown in post service treatment records.  
Her statements and testimony, in and of themselves, are 
insufficient to relate her claimed current symptomatology to 
her prior symptoms, or to her period of service, or any 
applicable presumptive period.  See Savage, supra.  Based 
upon a full review of the pertinent evidence of record, the 
Board is compelled to conclude that the veteran's claim of 
entitlement to service connection for a right hip disorder is 
not well grounded, and must therefore be denied.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) 
(1999).  

As the veteran's claims of entitlement to service connection 
for right knee and right hip disorders are not well grounded, 
the doctrine of reasonable doubt has no application to her 
claims.

The Board finds that the RO advised the veteran of the 
evidence necessary to establish a well grounded claim, and 
she has not indicated the existence of any post- service 
medical evidence that has not already been requested and/or 
obtained that would well ground her claims.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for a psychiatric disorder 
is granted.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a right knee disorder, 
the appeal is denied.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a right hip disorder, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

